UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(C) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Information Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) xDefinitive Information Statement JANUS RESOURCES, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: Common Stock, Par Value $0.00001 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: JANUS RESOURCES, INC. 430 Park Avenue, Suite 702 New York, NY 10022 Telephone: (800) 755-5815 INFORMATION STATEMENT NOTICE OF ACTION BY WRITTEN CONSENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Pursuant to Section 14 of the Securities Exchange Act of 1934, as amended, and Regulation 14C and Schedule 14C Thereunder To the stockholders of Janus Resources, Inc.: This Information Statement is being furnished on or about December 18, 2013, by the Board of Directors (the “Board”) of Janus Resources, Inc., a Nevada corporation (“the Company,” “we,” “us” or “our”), to the holders of record of our issued and outstanding common stock, par value $0.00001 per share (“Common Stock”), as of the close of business on November 26, 2013 (the “Record Date”), pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The purpose of this Information Statement is to inform holders of Common Stock that on November 15, 2013, Kalen Capital Corporation, a private company and a stockholder owning a majority of our issued and outstanding Common Stock (the “Majority Stockholder”), executed a written consent (the “Stockholder Consent”) and on November 19, 2013, the Board executed a written consent (the “Board Consent”) approving the following actions (the Stockholder Consent and Board Consent may hereinafter be referred to collectively as the “Written Consents”): 1. The sale of our leases and unpatented mining claims to certain natural resource properties located in Foster Township, Ontario (the “Fostung Property”) currently held by Fostung Resources, Inc., a corporation organized under the laws of Ontario, Canada and a wholly owned subsidiary of ours (the “Fostung Sale”); 2. Amending our Articles of Incorporation to change our name from Janus Resources, Inc. to RenovaCare, Inc. (the “Name Change”); 3. Filing a Certificate of Change to increase the number authorized shares of Common Stock from 200,000,000 to 500,000,000 (the “Share Increase”); 4. Approving the election of each of Kenneth Kirkland and Joseph Sierchio as a director to serve until the next annual meeting of stockholders or until their respective successors are duly elected and have qualified or their earlier resignation (collectively, the “Directors Appointments”); 5. Ratifying our 2013 Long-Term Incentive Plan (the “2013 Plan”) and the issuance of stock options granted to members of the Board pursuant to the 2013 Plan; and 6. Ratifying the selection of Peterson Sullivan, LLP, as our independent auditor and registered public accountants for the fiscal year ending December 31, 2013. 2 The Stockholder Consent constitutes the consent of a majority of the total number of shares of outstanding Common Stock as of the date on which it was signed and is sufficient under Chapter 78 of the Nevada Revised Statutes (the “NRS”) and our Bylaws to approve the above actions. This Information Statement is being mailed on or about December 18, 2013, to our stockholders of record as of the Record Date. Pursuant to Rule 14c-2 promulgated under the Exchange Act, the actions taken pursuant to the Written Consents will be effective no earlier than twenty (20) calendar days after the date on which this Information Statement is being sent to our stockholders. This is not a notice of a meeting of stockholders and no stockholders meeting will be held to consider the matters described herein. This Information Statement is being furnished to you solely for the purpose of informing stockholders of the matters described herein pursuant to Section 14(c) of the Exchange Act and the regulations promulgated thereunder, including Regulation 14C. By Order of the Board of Directors, By: /s/ Joseph Sierchio Name: Joseph Sierchio Title:
